Citation Nr: 1620835	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-11 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for right leg neuropathy, to include as secondary to herbicide exposure, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from February 1958 to July 1980, including service in the Republic of Vietnam.  He was awarded the Combat Infantryman Badge and Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen a previously denied claim for service connection for neuropathy of the right leg.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in December 2014.  A copy of the hearing transcript is of record.

The issue of entitlement to service connection for right leg neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not appeal a September 2007 rating decision which declined to reopen his previously denied claim for right leg neuropathy, but evidence received since that rating decision raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The September 2007 rating decision is final, but new and material evidence has been received since that rating decision to reopen the claim for service connection for right leg neuropathy.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.1104 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran's appeal comes to the Board after the RO reopened his previously denied, and unappealed, claim.  See March 2012 Statement of the Case.  Although the RO reopened the claim, the Board must still consider whether new and material evidence was received sufficient to reopen the claims in order to establish the Board's jurisdiction to reach the underlying claim and adjudicate the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran's claim for service connection was initially denied in August 2004 on the basis that the evidence did not show a link between right leg polyneuropathy diagnosed in 2003 and herbicide exposure in service, and treatment records did not otherwise show a findings of a right leg condition or injury in service.  The claim was most recently denied in September 2007, on the bases that no new and material evidence was received, and the evidence of record still did not establish a nexus between the current condition and service.

Since the September 2007 rating decision, additional evidence has been associated with the claims file.  The Veteran submitted a December 2014 statement from his wife, who corroborated the Veteran's hearing testimony that he experienced symptoms of right leg neuropathy during service.  This evidence is new, as it was not part of the claims file at the time of the prior September 2007 denial.  It is also material, as it relates to the question of whether the Veteran had an in-service incurrence of peripheral neuropathy.  When viewed with the previous evidence of record, these statements raise a reasonable possibility of substantiating the Veteran's claim.  As such, new and material evidence has been received, and reopening the claim is warranted.  However, as discussed below, additional development is necessary prior to adjudicating the claim on the merits.


ORDER

The claim for service connection for right leg neuropathy is reopened; the appeal is granted to this extent only.


REMAND

The evidence indicates that right leg neuropathy may be related to service in a number of different ways.


I.  Herbicide Exposure

First, because the Veteran served in the Republic of Vietnam between January 1962 and May 1975, he is presumed to have been exposed to herbicide agents, including Agent Orange.  VA regulations provide that certain conditions, including acute, subacute, or "early-onset" peripheral neuropathy, are generally presumed to be associated with in-service herbicide exposure.  However, the peripheral neuropathy (either acute, subacute, or early-onset) must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(ii).  Here, the Veteran served in Vietnam until June 24, 1970.  Therefore, in order for peripheral neuropathy to be presumed to be due to Agent Orange exposure, it must have manifested to a compensable degree by June 24, 1971.

The Veteran testified at his Board hearing that the first onset of his condition occurred when he was granted emergency leave from Vietnam.  According to his wife's statement, this was in September 1966.  The Veteran also testified that he experienced tingling and numbness in his right foot, and that he went on sick call several times, both while he was in Vietnam and after he returned.

Notwithstanding the statements from the Veteran and his wife, service treatment records do not support a finding that neuropathy had its onset prior to June 27, 1971.  Examinations from May 1962, March 1964, and October 1969 were all within normal limits.  During all three examinations, the Veteran denied a history of foot trouble, neuritis, lameness, or leg cramps.  An October 1976 examination was also normal.  During this time, the Veteran reported having several other health conditions, including "jungle rot" in September 1966, an ingrown toenail in November 1966, a left wrist ganglion in December 1966, and an upper respiratory infection in February 1972.  In other words, he appears to have reported all of his existing medical conditions without mentioning any problems related to neuropathy of the right leg.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  He does not allege that the condition was incurred in combat, or, but for the combat, he would have received medical care.  

Moreover, during an October 1979 examination, the Veteran indicated a positive history of leg cramps.  This further supports the conclusion that the Veteran did not experience symptoms of neuropathy prior to June 1971, as it is unlikely that he would deny such symptoms prior to 1979 and subsequently acknowledge them in 1979 if he was experiencing them prior to 1979.

Finally, while the Veteran and his wife post-service statements reflect an onset of neuropathy in the 1960's, the Veteran indicated an onset date of 1989 or 1990 during his initial March 2004 claim for VA benefits.

When this record is viewed in its entirety, the Board finds that neuropathy is not presumed to be associated with herbicide exposure.

The evidence also includes a September 2006 opinion from the Veteran's private physician, Dr. F., who stated that the Veteran had been treated for peripheral neuropathy since 2000, and that he had no disc disease, back trauma, combined systems disease, or other demonstrable neurotoxic exposure except for Agent Orange.  He considered the probability of Agent Orange-related neuropathy to be a very likely possibility.  In a September 2011 opinion, he reiterated that the pain in the Veteran's leg was clearly caused, in part, by Agent Orange exposure.

While the Board has considered the opinions of Dr. F., they are not supported by any specific rationale linking neuropathy to Agent Orange exposure.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  This is particularly relevant in this case, where an association between peripheral neuropathy and Agent Orange has already been acknowledged by VA, but only in instances where neuropathy manifests to a compensable degree within one year of exposure.  Dr. F. has not provided any basis to support a conclusion that this Veteran's neuropathy, which manifested later, is linked to such exposure.

The Veteran is free to submit additional evidence attributing his neuropathy to Agent Orange exposure.  However, in light of the above, no further development relating to this question is warranted.

II.  Shrapnel Injury

In his September 2011 opinion, Dr. F. also noted that the Veteran sustained a shrapnel injury in Vietnam, and stated that the pain in his leg was clearly caused, in part, by his injury.  It is not clear whether Dr. F. is referencing a shrapnel injury to the right leg, or another area.  Private treatment records from July 2003 reference polyneuropathy from a shrapnel injury to the spine.

Among other conditions ,the Veteran is currently service-connected for a right shoulder and scapular shrapnel injury with degenerative changes involving the acromioclavicular joint, as well as shrapnel injury residuals of status post clavicle fracture, right shoulder scar, and left hand scar.  His service treatment records clearly reflect a shrapnel injury to the right shoulder area, with specific findings that there was no nerve involvement.  There are no other documented shrapnel injuries, and the Veteran himself has not specifically related his right leg neuropathy to a shrapnel injury.

While the Board has considered the July 2003 records, there is no indication of a shrapnel injury to the spine and therefore no basis upon which to conclude that current right leg neuropathy is related to such an injury.  Similarly, while Dr. F. related the Veteran's right leg neuropathy to a shrapnel injury, he did not provide any rationale explaining why a right leg condition would be related to a shrapnel injury of the right shoulder or left hand.  Therefore, no further development relating to this question is necessary.

III.  Onset of Neuropathy in Service -Direct Service Connection

As noted above, the Veteran has testified that he experienced symptoms of neuropathy in service, and he reported a history of leg cramps during his October 1979 service examination.  However, he subsequently denied any such symptoms during an April 1980 retirement examination, and indicated an onset date of 1989 or 1990 in his initial claim for benefits.

He had stated that he was treated for neuropathy between 1980 and 1987 at Blanchfield Army Hospital at Fort Campbell, Kentucky.  However, a request for those records yielded no results.  See June 2013 VA Memorandum.

In light of his credible report of symptoms in service and records showing a current condition, the Veteran should be afforded a VA examination to determine the nature and etiology of his current right leg neuropathy condition.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his right leg neuropathy.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed.  The examiner should also take a complete history from the Veteran.  All indicated tests and studies should be completed.  The examiner must then address the following:

a.  What neurological conditions are currently present in the Veteran's right leg?

b.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition had its onset during military service, or is otherwise related to military service?

Although the examiner should review the claims file in its entirety, his/her attention is directed to the following evidence:

i.  The Veteran had active military service from February 1958 to July 1980.

ii.  Service examinations in May 1962, March 1964, and October 1969 reflect normal findings.  During each examination, the Veteran denied a history of foot trouble, neuritis, lameness, and leg cramps.

iii.  An August 1976 service examination reflects normal findings.

iv.  An October 1979 service examination also reflects normal findings.  However, on the accompanying medical history report, the Veteran noted a history of cramps in the legs.

v.  An April 1980 service retirement examination reflects normal findings, and the Veteran denied a history of any foot trouble, neuritis, lameness, or leg cramps.

vi.  Private treatment records from July 2003 reflect complaints of right leg pain starting in the buttocks.  The Veteran was treated with Neurontin and diagnosed with possibly neuropathy.

vii.  In a March 2004 claim for benefits, the Veteran reported an onset date right leg neuropathy as 1989 or 1990.

viii.  A September 2006 statement from the Veteran's private physician, Dr. F., states that the Veteran had been treated for peripheral neuropathy since January 2000.  He had no peripheral vascular disease or claudication.  His condition was not due to any disc disease or back trauma, and he had no evidence of combined systems disease.

The examiner must provide a complete explanation for the opinion, citing to the medical evidence of record when necessary to support the conclusion reached.

If the examiner is unable to render the requested opinion without resorting to speculation, he/she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

2.  Following completion of the foregoing, readjudicate the Veteran's claims for service connection for right leg neuropathy.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


